DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 04/26/2022.
Claims 1-21 remain pending in the application with claims 9-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Camalleri et al. (US 2010/0154876) with further evidence provided by Aschenbrenner et al. (US 2005/0268959).
Addressing claim 1, Camalleri discloses a solar cell comprising:
	a first plurality of metal contact fingers 3 (fig. 1), each of the first plurality of metal contact fingers coupled to one or more first diffusion regions 6 on the back side of the solar cell (fig. 1);
	a contact pad on a first edge of the solar cell, the contact pad electrically coupled to the first plurality of the metal contact fingers (please see annotated fig. 2 below, the annotated section is the structural equivalence to the claimed contact pad based on the evidence provided by Aschenbrenner in fig. 1 that shows the area analogous to the annotated contact pad area of Camalleri is used for interconnecting adjacent solar cells that qualifies as a contact pad according to the guidance from the present specification; therefore, the annotated portion in fig. 2 of Camalleri is the structural equivalence to the claimed contact pad), wherein a first portion of the first plurality of metal contact fingers is one a first side of the contact pad, and a second portion of the first plurality of metal contact fingers is on a second side of the contact pad, the second side opposite the first side (please see annotated fig. 2 below); and
	a second plurality of metal contact fingers 2 interdigitated with the first plurality of metal contact fingers (fig. 2), each of the second plurality of metal contact fingers being coupled to one or more diffusion regions 5 on the back side of the solar cell (fig. 1), wherein the second plurality of metal contact fingers comprises a wrap-around metal finger that is positioned between the contact pad and the portion of the first edge of the solar cell that is closest to the contact pad (annotated fig. 2 below shows a metal finger 2 as the structural equivalence to the claimed wrap-around metal finger because the metal finger is situated between the annotated contact pad and the portion of the first edge that is closest to the contact pad).

    PNG
    media_image1.png
    322
    535
    media_image1.png
    Greyscale


Addressing claim 5, paragraph [0037] discloses the first plurality of metal contact fingers 3 are coupled to the p-type diffusion regions 6, which qualifies the first plurality of metal contact fingers 3 as p-type metal contact fingers.

Addressing claim 8, annotated fig. 2 below shows an edge of the at least one contact pad closest to the first edge of the solar cell is further from the edge of the solar cell than an edge-most of the first plurality of metal contact fingers.

    PNG
    media_image2.png
    400
    819
    media_image2.png
    Greyscale


Addressing claim 21, annotated fig. 2 above, in relation to the rejection of claim 1, shows the contact pad has a width in a direction parallel to the first edge (the vertical direction), and the wrap-around metal finger is positioned between the contact pad and the first edge for the entire width of the contact pad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camalleri et al. (US 2010/0154876) in view of Aschenbrenner et al. (US 2005/0268959).
Addressing claims 2-3 and 7, Camalleri is silent regarding the limitation of current claim.

Aschenbrenner discloses electrically conductive connector 210 for interconnecting adjacent back-contact solar cells via their respective contact pads (fig. 2a).  The interconnector is soldered to the contact pads [0023] and an insulating tape 220 is positioned between the electrically conductive connector and the unwanted electrically conductive portions on the back side of the solar cell in order to provide electrical isolation between the interconnect and the portions of the solar cells in areas other than contact pads [0024].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Camalleri with the interconnector 210 and the associated insulating material 220 disposed in the manner disclosed by Aschenbrenner in order to electrically interconnecting the adjacent solar cells in series as well as preventing efficiency reducing electrical paths in the cells (Aschenbrenner, [0024]).  In the modified solar cell of Camalleri in view of Aschenbrenner, the insulating material is positioned between the electrically conductive connect and the wrap-around metal finger to prevent unwanted electrical path between the electrically conductive connect and the wrap-around metal finger that reduces the efficiency of the solar cell as disclosed by Aschenbrenner.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camalleri et al. (US 2010/0154876) in view of Aschenbrenner et al. (US 2005/0268959) as applied to claims 2-3 and 7 above, and further in view of Meyer et al. (WO 2011/067338) with provided machine English translation.
Addressing claim 4, Camalleri and Aschenbrenner are silent regarding a laser solder artifact.

Meyer discloses the solar cell is joined to the connector via conventional soldering or laser soldering [0065].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Camalleri in view of Aschenbrenner with the known soldering method disclosed by Meyer in order to obtain the predictable result of electrically coupling the contact pad with the interconnector (Rationale B, KSR decision, MPEP 2143).  In the modified solar cell of Camalleri in view of Aschenbrenner and Meyer, the solder material resulting from the laser soldering method between the contact pad and the interconnector is the structural equivalence to the claimed laser solder artifact.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camalleri et al. (US 2010/0154876) in view of Liu et al. (CN103985772 with provided machine English translation and was cited in the previous Office Action as reference N).
Addressing claim 6, Camalleri is silent regarding the distance between the wrap-around metal finger and the first edge that is within the claimed range.

Liu discloses a distance between the edge of the solar cell and the edge of the electrode as 1.0 mm [0040].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Camalleri with the spacing of 1.0 mm between the wrap around metal finger and the edge as disclosed by Liu in order to obtain the predictable result of forming the electrode for collecting the current generated by the photovoltaic cell (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.  With regard to the rejection of claims 1, 5, 8 and 21 as being anticipated by Camalleri, the Applicants argued that Camalleri does not disclose the limitation “wherein a first portion of the first plurality of metal contact fingers is on a first side of the contact pad, and a second portion of the first plurality of metal contact fingers is on a second side of the contact pad, the second side opposite the first side”.  The argument is not persuasive because annotated fig. 2 of Camalleri above shows a first portion of the first plurality of contact fingers on a first side of the contact pad and a second portion of the first plurality of metal contact fingers is on a second side of the contact pad in the claimed manner.  For the reasons above, Examiner maintains the position that claims 1, 5, 8 and 21 are anticipated by Camalleri.
The arguments regarding the rejection of the dependent of claims 1 are not persuasive because the argument regarding the rejection of claim 1 is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        04/28/2022